Order unanimously reversed on the law without costs, motion granted and fourth cause of action dismissed. Memorandum: Plaintiff was injured when the car in which she was a passenger collided with a Town of Camillus police vehicle on West Genesee Street in Camillus. She commenced this action against, among others, the County of Onondaga and the County of Onondaga Division of Highways, alleging in her fourth cause of action that the County defendants were negligent in maintaining West Genesee Street, causing it to remain icy and snow covered. The court erred in denying the County defendants’ motion for partial summary judgment dismissing that cause of action, which is based solely on the County defendants’ alleged negligent failure to remove snow or ice. Plaintiff does not contend that the County had actual notice or prior written notice of a highway defect involving snow or ice, as required by Local Laws, 1984, No. 1 of the County of Onondaga (see, Highway Law § 139). Plaintiffs argument that there is a triable issue of fact whether the County defendants had constructive notice is without merit where, as here, the condition of the highway involves snow or ice (see, Piscione v County of Oneida, 159 AD2d 982). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J.—Summary Judgment.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.